By the Court, Sanderson, J. :
The Court erred in allowing defendant’s witness, Riser, to testify against the objection of the plaintiff as to the declarations made by Dildine at the house of the' witness on the morning after the sale. Declarations of the vendor of personal property, made before the sale, are admissible for the purpose of showing a fraudulent intent on his part. (Landecker v. Houghtaling, 7 Cal. 391.) But declarations made after the sale stand upon a different ground, and cannot be received. (Paige v. O'Neil, 12 Cal. 496; Visher v. Webster, 13 Cal. 58; Cohn v. Mulford, 15 Cal. 50; Cahoon v. Marshall, 25 Cal. 202.)
But the case shows that this testimony was received upon the express understanding that it was not to he considered unless the plaintiff subsequently proved that the defendant was cognizant of these declarations. This, as the case also shows, the plaintiff failed to do, and, as the trial was by the Court, .it must be presumed that the declarations were accordingly discarded. So, although it was error to receive the testimony at all, as we have seen, yet the error was without consequence.
There are no other points which require special notice.
Judgment affirmed.